

	

		II 

		109th CONGRESS

		1st Session

		S. 520

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Shelby (for himself,

			 Mr. Brownback, and

			 Mr. Burr) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To limit the jurisdiction of Federal courts

		  in certain cases and promote federalism.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Constitution Restoration Act of

			 2005.

		

			I

			Jurisdiction

			

				101.

				Appellate jurisdiction

				

					(a)

					Amendment to title 28

					Chapter 81 of title 28,

			 United States Code, is amended by adding at the end the following:

					

						

							1260.

							Matters not reviewable

							Notwithstanding any other

				provision of this chapter, the Supreme Court shall not have jurisdiction to

				review, by appeal, writ of certiorari, or otherwise, any matter to the extent

				that relief is sought against an entity of Federal, State, or local government,

				or against an officer or agent of Federal, State, or local government (whether

				or not acting in official or personal capacity), concerning that entity’s,

				officer’s, or agent’s acknowledgment of God as the sovereign source of law,

				liberty, or government.

						.

				

					(b)

					Table of sections

					The table of sections at the

			 beginning of chapter 81 of title 28, United States Code, is amended by adding

			 at the end the following:

					

						

							1260. Matters not

				reviewable.

						

						.

				

				102.

				Limitations on jurisdiction

				

					(a)

					Amendment to title 28

					Chapter 85 of title 28,

			 United States Code, is amended by adding at the end of the following:

					

						

							1370.

							Matters that the Supreme Court lacks jurisdiction to

				review

							Notwithstanding any other

				provision of law, the district courts shall not have jurisdiction of a matter

				if the Supreme Court does not have jurisdiction to review that matter by reason

				of section 1260 of this title.

						.

				

					(b)

					Table of sections

					The table of sections at the

			 beginning of chapter 85 of title 28, United States Code, is amended by adding

			 at the end the following:

					

						

							1370. Matters that the Supreme

				Court lacks jurisdiction to

				review.

						

						.

				

			II

			Interpretation

			

				201.

				Interpretation of the Constitution

				In interpreting and applying

			 the Constitution of the United States, a court of the United States may not

			 rely upon any constitution, law, administrative rule, Executive order,

			 directive, policy, judicial decision, or any other action of any foreign state

			 or international organization or agency, other than English constitutional and

			 common law up to the time of the adoption of the Constitution of the United

			 States.

			

			III

			Enforcement

			

				301.

				Extrajurisdictional cases not binding on States

				Any decision of a Federal

			 court which has been made prior to, on, or after the effective date of this

			 Act, to the extent that the decision relates to an issue removed from Federal

			 jurisdiction under section 1260 or 1370 of title 28, United States Code, as

			 added by this Act, is not binding precedent on any State court.

			

				302.

				Impeachment, conviction, and removal of judges for certain

			 extrajurisdictional activities

				To the extent that a justice

			 of the Supreme Court of the United States or any judge of any Federal court

			 engages in any activity that exceeds the jurisdiction of the court of that

			 justice or judge, as the case may be, by reason of section 1260 or 1370 of

			 title 28, United States Code, as added by this Act, engaging in that activity

			 shall be deemed to constitute the commission of—

				

					(1)

					an offense for which the

			 judge may be removed upon impeachment and conviction; and

				

					(2)

					a breach of the standard of

			 good behavior required by article III, section 1 of the Constitution.

				

